DETAILED ACTION
	This Office Action is in response to the amendment filed on August 24, 2022. Claims 19, 21, 23 - 28, 30, 32 - 36 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew J. Koopman, Reg. No. 65,537 on September 6, 2022.

The application has been amended as follows: 

Claim 19, line 19, the words “an optimization analysis step of” has been changed to --an optimization analysis step of: --

Claim 19, line 22, the words “analysis target by” have been changed to --analysis target by: --

Claim 19, line 24, the words “the entire layered block model” have been changed to --the layered block model--

Claim 21, line 14, the words “coupling the layers” have been changed to --coupling layers--.

Claim 21, line 22, the words “an optimization analysis step of” has been changed to --an optimization analysis step of: --

Claim 21, line 25, the words “analysis target by” have been changed to --analysis target by: --

Claim 21, line 27, the words “the entire layered block model” have been changed to --the layered block model--

Claim 28, lines 21 - 22, the words “analysis target by” have been changed to --analysis target by: --

Claim 28, line 24, the words “the entire layered block model” have been changed to --the layered block model--

Claim 30, line 15, the words “coupling the layers” have been changed to --coupling layers--.

Claim 30, lines 24 - 25, the words “analysis target by” have been changed to --analysis target by: --

Claim 30, line 27, the words “the entire layered block model” have been changed to --the layered block model--

Response to Amendment
The amendment filed on August 24, 2022 has been entered and considered by the examiner. Based on the amendments to the claims to overcome the rejections under 35 U.S.C. 112(a), (b) and the rejections under 35 U.S.C. 103, as well as the Examiner’s Amendment to overcome the 35 U.S.C. 112(b) issues, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 19, 21, 23 - 28, 30, and 32 - 36 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 19 and 28: The prior art of Saito (U.S. PG Pub 2016/0004793 A1) discloses three-dimensional elements, optimization block model, structural body model optimization using two- or three-dimensional elements, using a material property setting unit to connect the optimization block model to the structural body model and using a rigid body, beam or two-dimensional element to form the connection, and Allaire et al. (“Stacking Sequence and Shape Optimization of Laminated Composite Plates via a Level-Set Method”) discloses a shape composite design with different layers with different material properties.
However, none of the references taken either alone or in combination with the prior art of record discloses for claim 19: A layered-composite-member shape optimization analysis method, and for claim 28: A layered-composite-member shape optimization analysis device, comprising:
“a layered block model generating step of generating a layered block model in the set design space, the layered block model including layers, each layer being a three-dimensional element and having material properties different from each other, 
wherein a material having a high Young’s modulus is disposed at an outermost periphery of the layered block model, and 
performing optimization analysis on the layered block model as an optimization analysis target by:
providing a minimum total strain energy as an objective condition, and
providing volume fraction constraints to the layered block model as a constraint condition”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record. 

Claim 21 and 30: The prior art of Saito (U.S. PG Pub 2016/0004793 A1) discloses three-dimensional elements, optimization block model, structural body model optimization using two- or three-dimensional elements, using a material property setting unit to connect the optimization block model to the structural body model and using a rigid body, beam or two-dimensional element to form the connection, and Allaire et al. (“Stacking Sequence and Shape Optimization of Laminated Composite Plates via a Level-Set Method”) discloses a shape composite design with different layers with different material properties.
However, none of the references taken either alone or in combination with the prior art of record discloses for claim 21: A layered-composite-member shape optimization analysis method, and for claim 30: A layered-composite-member shape optimization analysis device, comprising:
“a layered block model generating step of providing material properties different from each other to the respective set design spaces to generate laminated block models each including a three-dimensional element, and connecting the laminated block models generated for the respective design spaces to generate a layered block model including the three-dimensional element,
wherein a material having a high Young’s modulus is disposed at an outermost periphery of the layered block model, and 
performing optimization analysis on the layered block model as an optimization analysis target by:
providing a minimum total strain energy as an objective condition, and
providing volume fraction constraints to the layered block model as a constraint condition”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
September 7, 2022